Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 31-50) in the reply filed on 5/31/22 is acknowledged.  The traversal is on the ground(s) that the Examiner has not shown a time burden.  This is not found persuasive because the claimed groups have a lack of unity.  Search of these groups together would pose a time burden as the groups lack unity even in light of the amendment.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 31-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weidner (US 2012097213) in view of Yoshimura (US 20030169476).
As to claim 31, Weidner is directed to a multifunctional glazing unit (Figure 4) suitable for generating electricity comprising:
A first sheet of glazing material comprising a first and second face (22; paragraph 0025)
A second sheet of glazing material comprising first and second faces (26; paragraph 0025)
A photovoltaic portion (16); and
A reflecting element (20; thin metal, glass mirror paragraph 0019); 
Wherein the first sheet of glazing material and the second sheet of glazing material are separated by a cavity (22 spaced from 26; see F4); and wherein the second faces and each sheet of glazing material face towards the cavity; and wherein the photovoltaic portion (16) and the reflecting element (20) are each positioned between the first and second sheets (F4); and wherein the photovoltaic portion comprising a transparent region (16; shown to transmit a portion incident light), a bifacial region (Figure 4); and at least one photovoltaic element (0021).
The reference teaches a mirror (0019) but fails to teach the reflecting element comprising an adjustable transparency reflecting element.
Yoshimura is directed to a switchable mirror which allows a switch between a mirrored surface and a transparent surface (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a switchable mirror in place of the glass mirror of Weidner, to allow switching between a mirrored surface and a transparent surface, as taught by Yoshimura, thereby allowing reflection and transparency.
Regarding claim 32, the prior art teaches the cavity being sealed by at least one spacer bar (Figure 4).
Regarding claim 33, the prior art teaches the PV portion having first and second regions having different transparency values with first being greater than the second (shown in Figure 4 and corresponding text).
Regarding claim 34, the prior art teaches the photovoltaic element comprising a silicon element or a cadmium telluride element (paragraph 0021).
Regarding claims 35-37, the prior art teaches the photovoltaic element being two or more strip photovoltaic elements (Figure 4 shows strip, 16 which is reasonably considered a plurality of interconnected adjacent strips).  If this is not taken, the Examiner notes that the courts have held it is obvious to make integral parts separable (MPEP 2144.04 VC).  Further, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 (IVA)).
	Regarding claim 38, the prior art teaches the reflecting element being secured within the cavity (Figure 4).
	Regarding claim 40, the prior art teaches the reflecting element comprising a switchable mirror (abstract Yoshimura).
Regarding claims 41-44, it is noted that these claims do not positively limit the scope of the claims from which they depend since the option of a switchable mirror is still present.  These claims are therefore rejected by the disclosure of prior art, as discussed above in addressing claim 31.
Regarding claim 45, the prior art teaches a third sheet of glazing material (24) having first and second faces and positioned between first (22) and second (26) sheets and wherein the first face of the third sheet faces toward the first sheet and the second face of the third sheet faces the second sheet (see Figure 4).
Regarding claim 46, the prior art teaches the third sheet bisecting the cavity to form first and second cavity portions (L and R, see F4).
Regarding claims 47-48, the prior art teaches a sheet of interlayer material between first (22) and third (24) (see F4, 16 is taught as multilayer configuration, paragraph 0019 and thus one layer reads on the instant interlayer).
Regarding claim 49, the prior art teaches the photovoltaic element (16) being positioned between the first and third sheets (F4).
Regarding claim 50, the prior art teaches the reflecting element being positioned between the first and third sheets (see 20 in Figure 4).



	
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726